Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



3.	Claims 1, 3-10, 12-13, 15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication US 2021/0266815 to Wei et al. (hereinafter Wei) in view of NPL 3GPP R2-1810245 to 3GPP et al. (hereinafter 3GPP)  
 
 	As to claims 1 and 15, Wei discloses a method comprising: 
 	receiving end-to-end link quality information associated with a plurality of integrated access and backhaul nodes, wherein the plurality of integrated access and backhaul nodes include serving integrated access and backhaul nodes of an integrated access and backhaul node and at least one neighbor integrated access and backhaul node of the integrated access and backhaul node, and each of the serving integrated access and backhaul nodes and the at least one neighbor integrated access and backhaul node is associated with at least one active route (Wei; [0099]-[0104]; [0121]-[0129]; Fig.7; Fig.11 shows and discloses a IAB node receives route change information from another IAB node (i.e node 1106 receives information from node 1101) that includes link quality. Fig.7 shows plurality of IAB nodes wherein IAB node 110 is service node for IAB node 111 and IAB 111 is the service node of IAB node 113 in upstream when the node 20 is the target node.  Fig.1; Fig.12 shows active route (i.e RLC/Adapt; NR Uu; F1 etc) between plurality of IAB nodes. [0189] discloses nodes in the link may check the link quality and capacity between themselves and neighbor nodes); and 
 	reporting end-to-end link quality information associated with each of the at least one neighbor integrated access and backhaul node (Wei; [0108] discloses a node 1104 reports measurement and load information to the donor node. [0121]-[0139] discloses measurement and load information corresponds to link quality information). 
 	Wei discloses of minimizing hop count in order to increase network capacity. Wei fails to disclose receiving hop number information. However, 3GPP discloses 
 	receiving hop number information (3GPP; Section 2, Page 2, Proposal 2 discloses IAB node receiving latency information that includes number of hops to reach the donor IAB node)
 	wherein the received hop number information comprises a plurality of hop numbers for each route of a plurality of active routes of the integrated access and backhaul node (3GPP; Section 2, Page 2, Proposal 2 discloses IAB node receiving latency information that includes number of hops to reach the donor IAB node)
 	It is obvious for a person of ordinary skilled in the art to combine teachings before the effective filing date of the invention. One would be motivated to combine the teachings because the information can be used to assist other IAB node to perform the IAB node selection. In the best efforts, the IAB node will choose the suitable IAB node which has shorter latency (See page 2, proposal 2)

 	As to claims 3 and 17, the rejection of claim 1 as listed above is incorporated herein. In addition, Wei-3GPP discloses wherein the received hop number information comprises: 
 	a minimum hop number of the plurality of active routes of the integrated access and backhaul node (3GPP; Section 2, Page 2, latency information and load information can be broadcasted by IAB node, then that information can be used to assist other IAB node to perform the IAB node selection. In the best efforts, the IAB node will choose the suitable IAB node which has shorter latency)

As to claims 4 and 18, the rejection of claim 1 as listed above is incorporated herein. In addition, Wei-3GPP discloses, further comprising 
receiving a coefficient related to calculation of hop number, a coefficient related to calculation of load, a coefficient related to calculation of end-to-end link quality or combination thereof (Wei; [0105] discloses of calculating load based on the threshold value means receiving a coefficient related to calculation of load.  Here Wei is applied for the 2nd alternative).

As to claims 5 and 19, the rejection of claim 1 as listed above is incorporated herein. In addition, Wei-3GPP discloses receiving a maximum hop number, a maximum load, a minimum end-to-end link quality, or a combination thereof (Wei; [0121]-[0125] discloses of receiving link quality information and [0166] discloses normal link or local link corresponds to minimum end-to-end link quality. Here Wei is applied for the 3rd alternative)

As to claims 6 and 20, the rejection of claim 1 as listed above is incorporated herein. In addition, Wei-3GPP discloses wherein the received hop number information and the received end-to-end link information is configured by a donor node of the integrated access and backhaul node via a dedicated signaling or is broadcast by the plurality of integrated access and backhaul nodes (3GPP; Section 2, page 1-2).

As to claim 7, the rejection of claim 1 as listed above is incorporated herein. In addition, Wei-3GPP discloses reporting hop number information associated with the at least one neighbor integrated access and backhaul node (3GPP; Section 2, page 1-2).

As to claim 8, the rejection of claim 1 as listed above is incorporated herein. In addition, Wei-3GPP discloses wherein the integrated access and backhaul node broadcasts its own hop number information based on the received hop number information associated with the serving integrated access and backhaul nodes (3GPP; Section 2, page 1-2).

As to claim 9, the rejection of claim 1 as listed above is incorporated herein. In addition, Wei-3GPP discloses wherein the integrated access and backhaul node broadcasts its own end-to-end link quality information based on the received end-to-end link quality information of the serving integrated access and backhaul nodes (3GPP; Section 2, page 1-2).

As to claim 10, the rejection of claim 1 as listed above is incorporated herein. In addition, Wei-3GPP discloses wherein the received end-to-end link quality information comprises a maximum of the end-to-end link quality of a plurality of active routes associated with one of the plurality of integrated access and backhaul nodes (3GPP; Section 2, page 1-2).

As to claim 12, the rejection of claim 1 as listed above is incorporated herein. In addition, Wei-3GPP discloses receiving a signaling indicating a target integrated access and backhaul node for handover, wherein the target integrated access and backhaul node is selected from the at least one neighbor integrated access and backhaul node (Wei; [0099]-[0104]; [0121]-[0129]; Fig.7; Fig.11).

As to claim 13, the rejection of claim 1 as listed above is incorporated herein. In addition, Wei-3GPP discloses reselecting a suitable integrated access and backhaul node from the plurality of integrated access and backhaul nodes based on reselection factors in response to initializing a re- establishment procedure, wherein the reselection factors are calculated based on the received hop number information and end-to-end link quality information (Wei; [0099]-[0104]; [0121]-[0129]; Fig.7; Fig.11).

Allowable Subject Matter
	Claims 11 and 14 are objected, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001. The examiner can normally be reached M-F 8AM-6P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 5712723905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAISAL CHOUDHURY/Primary Examiner, Art Unit 2478